Citation Nr: 0700256	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam Era from 
March 1969 to September 1971.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran had no active service in the Republic of 
Vietnam.  

2.  The veteran did not have diabetes mellitus during active 
service or within one year thereafter.  

3.  No credible evidence connects current diabetes mellitus 
with the veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently has diabetes mellitus 
(or type 2 diabetes) resulting from exposure to herbicides 
during his active service, so that he is entitled to service 
connection for his diabetes.  Although there are two 
evidentiary methods of establishing service connection 
available to the veteran, the evidence in the record does not 
satisfy the requirements for either method.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For service connection for diabetes mellitus, the evidence 
must establish these three requirements: (1) the existence of 
a current disability of diabetes mellitus; (2) the disease of 
diabetes mellitus was incurred during active military 
service; and (3) a relationship exists between the current 
diabetes mellitus disability and the veteran's service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  

For a veteran who served in the Republic of Vietnam during 
certain dates, special evidentiary rules exist to establish 
that specifically-identified diseases, including type 2 
diabetes, were incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As relevant here, if the 
requirements are met, the law presumes that the veteran was 
exposed to herbicides during active service and that his 
diabetes mellitus is connected to that inservice herbicide 
exposure, even if there is no inservice evidence of diabetes 
mellitus.  38 U.S.C.A. § 1116(b); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  To qualify for these special 
presumption rules, the evidence must show: (1) that the 
veteran served on active duty in the Republic of Vietnam 
between January 9, 1962, and May 7, 1965; and (2) that the 
claimed disease (type 2 diabetes) was manifest to a 10 
percent degree at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).   

The record fails to establish the first of these 
requirements.  The veteran's Air Force Form 7 contains no 
evidence of service in the Republic of Vietnam.  In response 
to the RO's inquiry, the National Personnel Records Center 
(NPRC) replied that there is no evidence in the veteran's 
file to substantiate any service in the Republic of Vietnam.  
And the veteran testified at his hearing that he had never 
been in the Republic of Vietnam.  Since the special 
presumption rules for service connection are available only 
to those who served in the Republic of Vietnam and the 
veteran did not serve there, the veteran cannot establish 
service connection using that evidentiary method.  

Nonetheless, the general rules governing service connection 
can still be used to establish the veteran's claim.  
38 C.F.R. §§ 3.303(a) (service connection means that the 
facts, shown by evidence, establish that a particular disease 
resulting in disability was incurred coincident with service 
in the Armed Forces); 3.303(d) (presumptive provisions are 
not intended to limit service connection so that when they do 
not establish service connection, direct service connection 
may establish a claim when the evidence warrants it).  The 
veteran's service medical records contain no evidence of 
diabetes mellitus during service.  But the veteran is not 
limited to inservice evidence.  When a disease is diagnosed 
after service, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  If diabetes mellitus is manifest to a degree of 
10 percent within the initial post-service year, it may be 
presumed incurred during service on that basis.  38 U.S.C.A. 
§§ 1101(3), 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Here, the veteran asserts that his diabetes was incurred 
during service because he was exposed during service to 
herbicides that cause diabetes mellitus.  As relevant here, 
from October 1969 to January 1971, the veteran was stationed 
in Taiwan with Air Force specialties of Aircrew Protection 
Helper and APR Protection Equipment Specialist.  He testified 
that he was responsible to clean the life support equipment, 
such as parachutes, oxygen masks, oxygen equipment, and other 
life support means,  that were used by the pilot, co-pilot, 
crew chief, flight engineer, and load master of the C-130 
aircraft.  He presents four kinds of evidence to establish 
that he was exposed to harmful herbicides during service.  
First, he testified that inside the aircraft that contained 
the equipment he was required to clean, he saw tanks labeled 
"herbicide."  From those tanks he knew that he had been 
exposed to herbicides.  Second, he stated in his notice of 
disagreement that at times the aircraft he worked on were 
covered with this chemical, Agent Orange, and some of the 
parachutes were saturated with the stuff and he (and others) 
could smell the Agent Orange.  Third, he claims that his 
participation in the Air Force Health Study establishes that 
he was exposed to herbicides in the Republic of Vietnam.  
Fourth, he submitted a medical treatment record from a VA 
facility that noted the veteran had handled parachutes with 
Agent Orange on them in 1971.  

This evidence is not sufficient to establish that he was 
exposed to herbicides during active service.  First, some of 
the evidence is contrary to other evidence in the record.  In 
March 1983, he told a VA health professional that he had not 
been exposed to Agent Orange.  On the basis of the veteran's 
statements, that examiner concluded that medical care was not 
required for conditions possibly related to exposure to Agent 
Orange in Vietnam.  Those statements made for purposes of 
medical treatment and recorded at the time of that treatment 
are more credible than the later statements - concerning what 
he knew 30 years earlier -- that were made to establish 
entitlement to disability compensation.  In addition, the 
veteran underwent an Agent Orange evaluation in July 1986.  
He told that examiner that he had been TDY in the Republic of 
Vietnam to pick up equipment that had been exposed to 
herbicides, but he could not disclose any details because his 
duties were of a delicate nature and were not to be 
discussed.  He also told that examiner that while in Taiwan, 
he was informed only that the aircraft had been on spraying 
missions and that his first awareness of the possible 
exposure to Agent Orange herbicide was a 1981 letter asking 
him to report to a physical examination.  Those statements 
are at odds with his recent testimony that he (and others) 
recognized the smell of Agent Orange in the parachutes in 
1971 and that he was never in the Republic of Vietnam.  Given 
the inconsistencies in the veteran's statements, objective 
evidence of herbicide exposure is needed to establish that 
such an event occurred during his service.  

As for his participation in the Air Force Health Study, the 
veteran has submitted many papers from that study to support 
his contention that he would not be in the study unless he 
had been exposed to herbicides.  But not one page of the 
papers submitted by the veteran makes any such claim.  The 
documents indicate that the purpose of the Air Force Health 
Study is to determine whether adverse health is related to 
exposure to herbicides in the Republic of Vietnam.  And one 
of the consent forms executed by the veteran indicates that 
he was selected to participate because he was either a 
veteran of the Ranch Hand operation or an Air Force veteran 
formerly assigned to at least one of several C-130 units in 
Southeast Asia.  But nothing in those documents indicates 
that everyone in those two groups was exposed to herbicides 
or that the study was being conducted without having a 
control group that had not been so exposed.  And while the 
veteran testified that he was told by a doctor that the 
reason he was a participant in that study was that he had 
been exposed to Agent Orange, he did not submit into the 
record a statement by that doctor, or by anyone associated 
with that research project, or by anyone from the Air Force, 
that would indicate the veteran had been exposed to 
herbicides as a result of his responsibilities to clean life 
support equipment in Taiwan.  The fact that the veteran is a 
participant in the Air Force Health Study is not sufficient 
evidence that he was exposed to harmful herbicides during his 
active service. 

Finally, the May 1983 notes by a VA examiner do not establish 
that the veteran was exposed to herbicides in Taiwan.  It 
first records that a history and physical had been completed.  
A note to send for the previous Agent Orange test results is 
crossed out and next to that crossed-out statement is a note 
that there is no change and a signature.  Following that is a 
note that there are no signs or symptoms of adverse reaction 
to Agent Orange exposure, a note that the veteran handled 
parachutes with Agent Orange on them in 1971, and a signature 
by the same person who wrote the crossed-out note.  This 
medical treatment record does not establish that the veteran 
was exposed to Agent Orange by handling parachutes with Agent 
Orange on them.  At most, it reflects a record of what was 
told to the examiner by the veteran as part of the patient 
history.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).   

This evidence submitted by the veteran is insufficient to 
establish that he incurred diabetes because he was exposed to 
herbicides when cleaning equipment in Taiwan during service.  
On the other hand, the RO specifically asked the NPRC to 
furnish any documents showing exposure to herbicides, and, in 
September 2003, the NPRC replied that there are no records 
for the veteran that indicate exposure to herbicides.  


Even if the evidence relied on by the veteran established 
that he had been exposed to some herbicides during active 
service, there is no medical evidence that the veteran's 
claimed diabetes mellitus was caused by exposure to 
herbicides.  Since, as discussed above, the veteran cannot 
rely on the presumption provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e), the record must 
contain medical evidence that the veteran's claimed current 
diabetes mellitus is related to an inservice injury, disease 
or event.  The veteran testified that no doctor has ever told 
him that herbicide exposure caused his diabetes.  Nor is the 
veteran's firm belief that his diabetes is related to his 
inservice exposure to herbicides competent evidence of the 
etiology of his disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  The 
record has not established that even if he was exposed to 
herbicides while cleaning equipment on aircraft in Taiwan, 
his claimed diabetes was caused by that exposure rather than 
other causes.  

It is neither contended nor shown that diabetes was present 
during the veteran's active military service or during the 
initial post-service year.  And, although there are some 
references to current diabetes in the record, there are no 
medical opinions that link the claimed diabetes to the 
veteran's active military service, whether on the basis of 
the claimed exposure to Agent Orange or on any other basis.

When there is an approximate balance of evidence for and 
against a claim, the benefit of the doubt is to be given to 
the veteran.  38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  
Here, the evidence in favor of the claim is either 
contradicted by other evidence in the record or does not 
actually support the veteran's contentions.  Since the 
veteran's military records do not indicate service in the 
Republic of Vietnam, exposure to herbicides, or inservice 
incurrence of diabetes mellitus (including on the basis of 
the chronic disease presumption of 38 C.F.R. § 3.309(a)), and 
since there is no credible causation evidence whatsoever, the 
evidence against the claim far outweighs the evidence in its 
favor and the benefit of the doubt doctrine is not applicable 
here.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  


Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's July 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
August 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim and it did not address what evidence was necessary with 
respect to the rating criteria for diabetes mellitus or the 
effective date of an award for service connection.  

Neither the veteran nor his representative has raised any 
notice errors on appeal.  And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by those errors.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  Although the veteran was not invited to 
submit evidence, he did so on more than one occasion.  
Moreover, in response to the July 2003 notice letter, the 
veteran notified the RO that he had no additional evidence to 
submit.  As for the issues of notifying him of evidence 
needed to meet the rating criteria and effective date for an 
award of service connection, since service connection was 
denied, those issues are moot.  The veteran was not harmed by 
the omissions in the notice letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file, which contained his service 
medical records, retrieving records from the VA medical 
center in Fayetteville, Arkansas, and by providing him with 
an opportunity to present sworn testimony at a hearing.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


